      Case 1:15-cv-06885-LTS-SLC Document 205 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDREWEENE RAYMOND, et al.,

                                Plaintiffs,

       against
                                                          CIVIL ACTION NO.: 15 Civ. 6885 (LTS) (SLC)

                                                                             ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.




SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held on Thursday, May 14, 2020 regarding Plaintiffs’ Letter-

Motion for a discovery conference (ECF No. 197) and Defendants’ Letter-Motion for leave to file

an ex parte motion under seal (ECF No. 202).

       Plaintiffs’ Letter-Motion for a discovery conference (ECF No. 197) is GRANTED IN PART

AND DENIED IN PART.

          1. To the extent that a specific document or type of document was or is discussed

                 during a deposition of one of Defendants’ witnesses, Plaintiffs may make a specific

                 follow up request for such document(s). The Court does not otherwise require

                 Defendants to provide any further response to Plaintiffs’ December 22, 2019

                 document requests.

          2. Defendants must conduct a reasonable search for and production of Monthly

                 Conditions Reports as follows:

                    a. Plaintiff Pedro Serrano: January 2012–December 2012;

                    b. Plaintiff Sandy Gonzalez: January 2013–March 2014; and
      Case 1:15-cv-06885-LTS-SLC Document 205 Filed 05/18/20 Page 2 of 2



                    c. Plaintiff Ritchie Baez: January 2013–March 2014.

            3. Plaintiffs have accepted the Affidavit of Jose Frias dated May 1, 2020, attached as

                Exhibit D to ECF No. 199. (See ECF No. 199-4).

         Defendants’ Letter-Motion for leave to file an ex parte motion under seal (ECF No. 202) is

DENIED WITHOUT PREJUDICE. Defendants are directed to inform the Court, via a letter on ECF,

of how they intend to proceed regarding this issue.

         The Clerk of Court is respectfully directed to close ECF Nos. 197 and 202, and maintain

ECF No. 203 under seal.


Dated:          New York, New York
                May 18, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                 2
